Opinión del
Juez Asociado Sr. Todd, Jr.
disintiendo en parte.
Concurro con la opinión de la Corte en cuanto trata y resuelve los casos dedos primeros cinco empleados.
Disiento en cuanto a los casos de los dos últimos emplea-dos, págs. 13 a 18 de la opinión.
Se dice en la opinión de la Corte:
“. . . También reconocemos que nuestra conclusión significa en efecto que la compañía venía obligada no sólo a determinar el contenido del Artículo XII del Reglamento de la unión, sino también determinar que éste era nulo y por lo tanto que la renun-cia verbal de estos dos empleados antes de la ejecución del con-venio era válida. . . .”
Y a la pág. 18:
“. . . Si bien en una inmensa mayoría de los casos un patrono puede descansar en un reglamento de una unión, éste no puede en un caso que envuelva mantenimiento de matrícula refugiarse en una regla tan palpablemente nula como el Artículo XII.”
En primer término, no se cita autoridad alguna que sos-tenga la conclusión de que corresponde al patrono, bajo la *379.regla de que debe hacer una investigación razonable antes de despedir a un obrero a petición de la unión, en un caso de mantenimiento de matrícula, determinar por sí y ante sí la validez o nulidad de las distintas disposiciones del Regla-mento de la unión. Tampoco he podido encontrar ningún ■caso o autoridad que sostenga tal conclusión.
La regla, según se admite en la opinión de la Corte, es todo lo contrario, es decir, que el patrono no puede intervenir ■con los asuntos internos de una unión. Menos puede, a mi juicio, proceder por su cuenta a determinar que una dispo-sición del Reglamento de la unión es nula.
El caso de Rivera v. Junta Rel. Trabajo, 70 D.P.R. 342, y la cita que se hace de la pág. 355 al efecto de que “. . . pue-den surgir situaciones en que el patrono no esté obligado a •cumplimentar ciegamente la petición de la Unión, y si lo hace, incurre en una práctica ilícita de trabajo. Especial-mente es esto así cuando el patrono tiene o puede tener cono-cimiento de que la actuación de la Unión no admitiendo o expulsando a un miembro lo ha sido en violación de los dere-chos reconocidos a los obreros por la Ley de Relaciones del Trabajo. . .”, no es autoridad para sostener la conclusión de la Corte en el presente caso. Ninguno de los casos citados en apoyo de las frases antes copiadas (1 tampoco sostienen dicha conclusión. Una lectura de los mismos demuestra que se refieren a situaciones de hecho e interpretaciones legales com-pletamente distintas a las del caso de autos.
Una cosa es que en determinados casos y situaciones el patrono no esté obligado a cumplimentar, sin investigar antes si procede, la petición de la unión para el despido de un em-*380pleado, como se resuelve en cuanto a los otros cinco emplea-dos y estoy conforme, y otra es imponer al patrono el deber de asumir el riego de resolver por anticipado si determinada disposición del Reglamento de una unión es válido o nulo— cuando esa facultad corresponde a la Junta de Relaciones del Trabajo al determinar si se ha incurrido o no en una prác-tica ilícita de trabajo, bien por el patrono o por la unión, Rivera v. Junta, supra.
Conceder esa autoridad a los patronos es colocarlos en una posición que inevitablemente traerá como consecuencia aumentar las fricciones obrero-patronales, que es precisa-mente lo que la Ley de Relaciones del Trabajo quiso evitar. Considero que, de acuerdo con la ley, los patronos no pueden intervenir con los asuntos internos de las uniones y que, en su consecuencia, ellos están justificados en presumir la vali-dez de los reglamentos de las uniones hasta que los mismos sean declarados nulos por la Junta de Relaciones del Trabajo o por las cortes de justicia.
Considero que la regla que se establece en el presente caso no está justificada, ni por ley ni por los precedentes judicia-les, y que además, es innecesaria y contraproducente.
En cuanto a los dos últimos empleados, la Decisión de la Junta debería ser revocada.

(1 Dichos casos son los siguientes: Local No. 2880, etc. v. National Labor Relations Board, 158 F.2d 365 (C.C.A. 9, 1946), certiorari concedido en 331 U.S. 798 y archivado a moción de la peticionaria en 332 U.S. 845; Wallace Corp. v. Labor Board, 323 U.S. 248; National Labor Relations Board v. American White Cross Lab., 160 F.2d 75 (C.C.A. 2, 1947); Colonie Fibre Co. v. National Labor Relations Board, 163 F.2d 65 (C.C.A. 2, 1947); Steele v. L. & N. R. Co., 323 U.S. 192 y Tunstall v. Brotherhood, 323 U.S. 210 y Anotaciones relacionadas en 95 A.L.R. 10; 160 A.L.R. 918; 166 A.L.R. 356; 97 A.L.R. 609 y 172 A.L.R. 1351.